Exhibit 16.1 MICHAEL POLLACK CPA 46 EQUESTRIAN LANE CHERRY HILL, NJ08003 January 7, 2008 Mr. Ryan Neely Chief Executive Officer Format, Inc. 27126 Paseo Espada Suite 705 San Juan Capistrano, CA 92675 Dear Mr. Neely: Effective January 1, 2008, Michael Pollack CPA, LLC (“Pollack”) has merged into the accounting firm of KBL, LLP (“KBL”). As a result of this transaction, the client-auditor relationship between Format, Inc. and Pollack, an independent registered public accounting firm has ceased. Sincerely, /s/ Michael Pollack CPA, LLC MICHAEL POLLACK CPA, LLC Cc: PCAOB Letter File Office of the Chief Accountant Securities and Exchange Commission 100 F Street N.E. Washington, D.C. 20549-7561
